Title: To Thomas Jefferson from James Madison, 26 July 1803
From: Madison, James
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Washington July 26. 1803
          
          Having received some days ago, but not in time for the last mail, the enclosed petition, I have thought it proper to forward with it a pardon, that in case it should be extended to the party, delay might be avoided. I know nothing more of the convict or of the merits of the petition than are to be gathered from the petition itself and the letter from W. Jones. It is signed, I observe by respectable names of all parties. Mr. Wagner will open your answer and make the proper communication to Mr. W. Jones.
          No foreign information has been recd. since your departure; nor is any thing further known with respect to Bernadotte or Merry.
          I have sent for a pr. of horses, and expect them here in two or three days. I am hurrying my preparations to leave this place as soon as they arrive; but have found the winding up the essential business more tedious than I was fully aware. Several letters which go into cypher particularly one to Mr. Monroe on the subject of Spain have run into considerable length. Mr. Gallatin is still here, but considers every as his last. Mr. E. Livingston made a visit for two days, and returned, I believe without saying a word to any one on the subject which was supposed to cause the visit; nor do I believe that a word was said to him on it.
          With respectful attachment I remain yrs.
          
            
              James Madison
            
          
          
          
            I got Mr. Wagner to see Mr. Mason on the subject of the Pardon. Mr. Mason has promised to write to you
            I inclose a supplemental communication from Mr. King, in several views important. also a letter resigning a Commission of Bankruptcy
          
        